Attorney’s Docket Number: TSMP20193364US00
Filing Date: 10/21/2020
Claimed Foreign Priority Date: none
Applicants: Wang et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election and Preliminary Amendment                     filed on 02/09/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the Group I invention (directed to a method of manufacturing a semiconductor structure), in the reply filed on 02/09/2022, is acknowledged. Applicant cancelled claims 16-20, added new claims 21-25, and indicated that claims 1-15 and 21-25 read on the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 1-15 and 21-25. Additionally, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
EXAMINER’S AMENDMENT

This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Method of Forming a Semiconductor Device with Implantation of Impurities at High Temperature --.

Allowable Subject Matter





Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, the method comprising: implanting the dopants of the first conductivity type being performed at a temperature in a range of 150°C to 500°C; epitaxially growing a channel layer over the semiconductor substrate, the channel layer comprising a second semiconductor material, the channel layer being doped with dopants of the first conductivity type; forming a fin from the second semiconductor material.
Regarding claim 9, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, the method comprising: implanting a first dopant in the second region with a dose in a range of 1.5x1014 cm-2 to 3.0x1014 cm-2  to form a first well, the implanting being performed at a temperature in a range of 170°C to 500°C, wherein the implanting is performed by driving the first dopant through the first mask
Regarding claim 21, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, the method comprising: the first well having a first concentration of dopants of the first conductivity type in a range of 1017 atoms/cm3 to 1019 atoms/cm3, the first well having substrate defects with an area density in a range of 1.0x 107 cm-2 to 5.0x 107 cm-2, wherein implanting the dopants of the first conductivity type is performed at a temperature in a range of 170oC to 300oC; forming a first fin extending from the first well, wherein a second concentration of dopants of the first conductivity type changes at a rate in a range of 8 x 1017 atoms per cm3 per nm to 2x1018 atoms per cm3 per nm across a boundary between the first well and the first fin.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of manufacturing FinFET devices comprising doping well regions for preventing punch-through, and having some process steps similar to the instant inventions. However, the references fail to show sequences of process steps as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814